If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                    UNPUBLISHED
In re GLAZE/TILLIS, Minors.                                         June 11, 2019

                                                                    No. 345180
                                                                    Wayne Circuit Court
                                                                    Family Division
                                                                    LC No. 15-520588-NA


Before: STEPHENS, P.J., and GADOLA and LETICA, JJ.

PER CURIAM.

        Respondent mother appeals as of right the order of the trial court terminating her parental
rights to her minor children, SLG, SMT, SMG, EDG, and MMG, under MCL 712A.19b(3)(c)(i)
(conditions that led to the adjudication continue to exist), MCL 712A.19b(3)(g) (failure to
provide proper care and custody), and MCL 712A.19b(3)(j) (reasonable likelihood of harm if
returned to custody of the parent). We affirm.

                                            I. FACTS

        This case arises out of allegations that respondent did not protect SMT from sexual abuse
by respondent’s boyfriend. The initial petition alleged that the boyfriend sexually abused SMT,
and that when SMT informed respondent of the sexual abuse, respondent spanked the child and
did not inform the authorities of the abuse. The initial petition also alleged that respondent knew
that SLG and SMG had witnessed the sexual abuse of SMT, but refused to permit SLG and SMG
to talk to Child Protective Services (CPS). CPS inspected respondent’s home and discovered
that the home had little food and was sparsely furnished. The children were removed from
respondent’s care, and after a jury trial regarding the allegations, the trial court assumed
jurisdiction of the children.

       Thereafter, respondent was provided numerous services with the objective of reunifying
respondent with the children. The service plan required respondent to successfully complete and
benefit from parenting classes, participate in a psychiatric evaluation and follow the
recommendations, participate in individual therapy and family therapy, maintain suitable
housing, maintain a legal source of income, remain in contact with her caseworker, submit
random drug screens, attend all court hearings, and regularly visit the children.



                                                -1-
         After almost two years, however, respondent had failed to comply with most aspects of
the service plan. Specifically, respondent had not participated in the required drug screens for
several months leading up to the termination hearing. Respondent had attended only 34 of 87
scheduled visits with the children. Some of the children became upset when respondent missed a
visit, but when she did attend a visit, the children sometimes expressed a desire to leave. The
foster care worker described the visits respondent did attend with the children as “chaotic,” and
testified that respondent did not demonstrate adequate parenting skills during her visits.
Respondent left one visit early, stating that the children were “too cranky” for her. Respondent
missed 18 of 26 family therapy sessions that were scheduled to occur after her visits with the
children. Respondent also failed to provide the foster care worker with documentation to verify
employment or other source of income, nor had she permitted the foster care worker to assess her
home. In addition, the children’s various foster parents indicated that they were willing to adopt
the children in their care. At the conclusion of the termination hearing, the trial court terminated
respondent’s parental rights under MCL 712A.19b(3)(c)(i), (g), and (j), and also found that
termination was in the best interests of the children. Respondent now appeals from the order of
the trial court.

                                        II. DISCUSSION

        Respondent contends that the trial court erred by finding statutory grounds to terminate
her parental rights. She also argues that termination of her parental rights was not in the best
interests of the children. We disagree.

        This Court “reviews for clear error the trial court’s factual findings and ultimate
determinations on the statutory grounds for termination.” In re White, 303 Mich. App. 701, 709-
710; 846 NW2d 61 (2014). To be clearly erroneous, a trial court’s determination must be more
than possibly or probably incorrect. In re Ellis, 294 Mich. App. 30, 33; 817 NW2d 111 (2011). A
finding is clearly erroneous if, although there is evidence to support it, this Court is left with a
definite and firm conviction that a mistake has been made. Id. In reviewing the trial court’s
determination, this Court must give due regard to the unique opportunity of the trial court to
judge the credibility of those witnesses who appeared before it. Id.; see also MCR 2.613(C).

        “Once a statutory ground for termination has been proven, the trial court must find that
termination is in the child’s best interests before it can terminate parental rights.” In re
Olive/Metts Minors, 297 Mich. App. 35, 40; 823 NW2d 144 (2012). “[W]hether termination of
parental rights is in the best interests of the child must be proved by a preponderance of the
evidence.” In re Moss, 301 Mich. App. 76, 90; 836 NW2d 182 (2013). We review the trial
court’s ruling regarding best interests for clear error. In re Schadler, 315 Mich. App. 406, 408;
890 NW2d 676 (2016).

        Respondent first argues that the trial court erred by finding statutory grounds to terminate
her parental rights under MCL 712A.19b(3)(c)(i), (g), and (j). Respondent specifically argues
that the trial court lacked clear and convincing evidence to terminate her parental rights under
each of the statutory grounds, and that she complied with her treatment plan. The record does
not support respondent’s argument.



                                                -2-
       “Only one statutory ground need be established by clear and convincing evidence to
terminate a respondent’s parental rights.” In re Ellis, 294 Mich. App. at 32. In this case, the trial
court found three statutory grounds to terminate respondent’s parental rights, MCL
712A.19b(3)(c)(i), (g), and (j), by clear and convincing evidence. In relevant part, MCL
712A.19b authorizes a trial court to terminate parental rights if it finds by clear and convincing
evidence that any of the following exist:

       (c) The parent was a respondent in a proceeding brought under this chapter, 182
       or more days have elapsed since the issuance of an initial dispositional order, and
       the court, by clear and convincing evidence, finds either of the following:

               (i) The conditions that led to the adjudication continue to exist and there is
               no reasonable likelihood that the conditions will be rectified within a
               reasonable time considering the child’s age.

                                              * * *

       (g) The parent, although, in the court’s discretion, financially able to do so, fails
       to provide proper care or custody for the child and there is no reasonable
       expectation that the parent will be able to provide proper care and custody within
       a reasonable time considering the child’s age.1

                                              * * *

       (j) There is a reasonable likelihood, based on the conduct or capacity of the
       child’s parent, that the child will be harmed if he or she is returned to the home of
       the parent.

         The statutory basis to terminate a parent’s parental rights under MCL 712A.19b(3)(c)(i)
exists “when the conditions that brought the children into foster care continue to exist despite
time to make changes and the opportunity to take advantage of a variety of services . . . .” In re
White, 303 Mich. App. at 710 (alteration in original; citation and quotation marks omitted). Here,
the initial dispositional order was entered on October 14, 2016, more than 182 days before the
trial court’s order terminating respondent’s parental rights on June 20, 2018. At the adjudication
trial, the jury returned a verdict finding that respondent neglected and refused to provide proper
or necessary support to the children, the children were subject to a substantial risk of harm to
their wellbeing while in respondent’s care, and that respondent’s home was unfit for the children
because of neglect, cruelty, drunkenness, criminality, or depravity. In its written order
terminating respondent’s parental rights, the trial court found that respondent had failed to

1
  MCL 712A.19b(3)(g) was amended by 2018 PA 58, effective June 12, 2018. The previous
language of that statutory section provided “The parent, without regard to intent, fails to provide
proper care or custody for the child and there is no reasonable expectation that the parent will be
able to provide proper care and custody within a reasonable time considering the child’s age.”




                                                -3-
benefit from services, participate in drug screens, consistently visit the children, or find and
maintain a stable source of income. The record supports each of these findings. Respondent
failed to establish that she had a legal source of income between the adjudication and the
termination of her parental rights. Respondent missed more than 50 visits with the children, 18
family therapy sessions, and 63 drug screens. Additionally, two CPS workers testified that
respondent failed to comply with her service plan or benefit from parenting classes. One of the
CPS employees also stated that respondent’s visits with the children were unstructured; the other
CPS employee opined that respondent was not fit to care for the children. Thus, the trial court
did not err by terminating respondent’s parental rights under MCL 712A.19b(3)(c)(i).

        When examining the pre-amendment language of MCL 712A.19b(3)(g), this Court has
found that “[a] parent’s failure to participate in and benefit from a service plan is evidence that
the parent will not be able to provide a child proper care and custody.” White, 303 Mich. App. at
710. Similarly, when examining MCL 712A.19b(3)(j), this Court also held that “a parent’s
failure to comply with the terms and conditions of his or her service plan is evidence that the
child will be harmed if returned to the parent’s home.” Id. at 711. Because respondent failed to
fully participate in, benefit from, or comply with her service plan, the trial court did not err by
terminating respondent’s parental rights under MCL 712A.19b(3)(g)2 and (j).

        Respondent next argues that termination of her parental rights was not in the best
interests of the children. “The trial court should weigh all the evidence available to determine
the children’s best interests.” In re White, 303 Mich. App. at 713. In considering the child’s best
interests, the trial court’s focus must be on the child and not the parent. In re Moss, 301 Mich
App at 87. “In deciding whether termination is in the child’s best interests, the court may
consider the child’s bond to the parent, the parent’s parenting ability, the child’s need for
permanency, stability, and finality, and the advantages of a foster home over the parent’s home.”
In re Olive/Metts Minors, 297 Mich. App. at 41-42 (citations omitted). “The trial court may also
consider a parent’s history of domestic violence, the parent’s compliance with his or her case
service plan, the parent’s visitation history with the child, the children’s well-being while in care,
and the possibility of adoption.” In re White, 303 Mich. App. at 714. In making the
determination, the trial court may rely upon evidence in the entire record, including the evidence
establishing the statutory grounds for termination. In re Trejo, 462 Mich. 341, 353-354; 612
NW2d 407 (2000), superseded by statute on other grounds as recognized in In re Moss, 301
Mich. App. at 83. Under the doctrine of anticipatory neglect, “[h]ow a parent treats one child is
certainly probative of how that parent may treat other children.” In re LaFrance Minors, 306
Mich. App. 713, 730; 858 NW2d 143 (2014) (alteration in original; quotation marks and citation
omitted).




2
  The pre-amendment language of MCL 712A.19b(3)(g) was in effect at the time this case was
initiated and when the termination hearing began. When the trial court issued its opinion from
the bench at the conclusion of the termination hearing on June 15, 2018, and when the trial court
issued its order on June 19, 2018, the amended language of the statute was in effect. A review of
the record supports termination of respondent’s parental rights under either version of the statute.


                                                 -4-
       Furthermore, “[a] child’s placement with relatives is a factor that the trial court is
required to consider” when making its best interests determination, In re Gonzales/Martinez, 310
Mich. App. 426, 434; 871 NW2d 868 (2015), and “a child’s placement with relatives weighs
against termination.” In re Mason, 486 Mich. 142, 164; 782 NW2d 747 (2010). “Relative” is
defined by MCL 712A.13a(1)(j) as

       an individual who is at least 18 years of age and related to the child by blood,
       marriage, or adoption, as grandparent, great-grandparent, great-great-grandparent,
       aunt or uncle, great-aunt or great-uncle, great-great-aunt or great-great-uncle,
       sibling, stepsibling, nephew or niece, first cousin or first cousin once removed,
       and the spouse of any of the above, even after the marriage has ended by death or
       divorce.

Thus, a child’s biological parent is not their “relative” but a child’s grandparent or uncle is his or
her relative. See MCL 712A.13a(1)(j); In re Schadler, 315 Mich. App. at 413.

        Respondent argues that the trial court failed to address that SLG, SMG, and MMG were
in relative placements in the termination order. Respondent’s argument, however, is not
supported by the record or the trial court’s termination order. In its order, the trial court
indicated that SLG and SMG were placed with their paternal grandmother and that MMG was
placed with her paternal uncle. The termination order also stated that the children’s “permanent
placements and plans should be allowed to proceed without any further negative interference
from [respondent]” and that termination of respondent’s parental rights was in the children’s best
interests. Thus, the trial court did specifically acknowledge and consider the relative placements
of SLG, SMG, and MMG in the termination order.

        Respondent’s argument that the trial court erred by failing to address the best interests of
each of the children individually similarly fails. A trial court only needs to address the best
interests of each child individually if the best interests of the children significantly differ. White,
303 Mich. App. at 715-716. Respondent failed to make any argument regarding whether the
needs of the children significantly differ. The record’s only indication regarding a significant
difference in the needs of the children was SMT’s stated desire to return to respondent’s care;
none of the other children expressed a desire to return to respondent’s care. The trial court
specifically acknowledged SMT’s desire to return to respondent’s care and found that SMT’s
bond with respondent and her desire to return to respondent’s care was outweighed by the factors
in favor of terminating respondent’s parental rights. Thus, the best interests of the children in
this case do not significantly differ and the trial court did not err by failing to address the best
interests of each of the children individually.

       In its written order terminating respondent’s parental rights, the trial court found that
termination of respondent’s parental rights was in the children’s best interests because of
respondent’s lack of progress with her parent agency treatment goals and her lack of proper
parenting skills. The trial court also found that adoption was the best permanency plan for SLG,
SMT, SMG, and EDG, that MMG’s paternal uncle was willing to plan for her long-term care,
and that SMT’s bond with respondent was outweighed by the continuing risk of harm to SMT.
When making its statutory basis findings, the trial court found that respondent had not benefitted
from services during the three years the Department of Health and Human Services had custody

                                                 -5-
of the children. Respondent’s failure to participate in drug screens, consistently visit the
children, and find and maintain a stable source of income also contributed to the trial court’s
statutory basis findings.

         The record supports the trial court’s findings. Respondent failed to establish that she had
a legal source of income between the adjudication and the termination of her parental rights.
Respondent missed more than 50 visits with the children, 18 family therapy sessions, and 63
drug screens. Additionally, respondent failed to benefit from parenting classes and one CPS
worker testified that termination of respondent’s parental rights would provide permanency and
stability to the children. Thus, the trial court did not err by finding that termination of
respondent’s parental rights was in the children’s best interests.

       Affirmed.



                                                             /s/ Cynthia Diane Stephens
                                                             /s/ Michael F. Gadola
                                                             /s/ Anica Letica




                                                -6-